PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Xia, Na
Application No. 16/514,935
Filed: 17 Jul 2019
For: Method, Apparatus and Device for Scheduling Unmanned Vehicles and Storage Medium
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed November 12, 2021, which is being treated under 37 CFR 1.55(f) for acceptance of certified copy of the foreign application submitted under 35 USC 119(a)-(d).  

A grantable petition under 37 CFR 1.55(f) requires, inter alia, a showing of good and sufficient cause for the delay in submission of the copy of the certified foreign application.

Receipt is hereby acknowledged of the request for electronic retrieval of the certified copy of the foreign application and the showing of good and sufficient cause for the delay in the filing thereof; the delay being attributed to applicant oversight in failing to provide the necessary access code to the USPTO for electronic retrieval of the copy of the foreign application. The request for retrieval has been entered and the retrieval was successful. Please note the entry of the copy into the record on November 16, 2021.

Accordingly, the petitions are hereby GRANTED.

This application is being directed to the Office of Data Management for further processing.

Inquiry concerning this matter may be directed to the undersigned at 571-272-3205.


/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions